232 S.W.3d 721 (2007)
STATE of Missouri, Respondent,
v.
Rufus K. MOOREHEAD, Appellant.
No. ED 88721.
Missouri Court of Appeals, Eastern District, Division Three.
September 18, 2007.
Michelle M. Rivera, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Rufus Moorehead ("Defendant") appeals from the judgment entered after a jury convicted him of two counts of statutory sodomy in the first degree with a person less than twelve years old in violation of section 566.062 RSMo 2000. The trial court sentenced Defendant as a prior offender to two concurrent sentences of twenty years' imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).